Citation Nr: 1704826	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2012, the Veteran testified at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously remanded by the Board in August 2014 and April 2015 to obtain medical opinions.  In November 2016, the Board requested a medical expert opinion, and such opinion was rendered in December 2016.


FINDING OF FACT

It is at least as likely as not that early symptoms and signs of the Veteran's currently diagnosed relapsing-remitting multiple sclerosis emerged during his military service.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§3.159, 3.303, 3.304, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting service connection for multiple sclerosis, which constitutes a full grant of the benefit sought on appeal, a discussion of VA's duties to notify and assist is not required.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including multiple sclerosis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within a prescribed time period (seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

Notably, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection, as is the case herein.  The presumptive provisions of the statute and the VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that multiple symptoms he experienced in service were early manifestations of multiple sclerosis which was diagnosed in 2009.

The Veteran's service treatment records (STRs) show treatment for complaints of foot pain in December 1988; a report of eye problems in April 1989; complaints of intermittent periods of right arm numbness and feeling like it could not move in May 1989; and complaints of headache and hot flashes in October 1989.  In August 1990, the Veteran sought treatment for a complaint of sharp pain in T6-10 area of the spine, which started 4 days earlier and was progressively worsening.  STRs from April 1991 reflect the Veteran's treatment for complaints of swelling in his ankles and knees as well as headaches and dizziness, and treatment for complaints of his feet being tender to touch and the balls and arches of the feet hurting for two weeks.  The STRs show that the Veteran elected to forgo a separation physical examination.

Records from the VA Medical Center in Las Vegas, Nevada reveal the Veteran was first diagnosed as having multiple sclerosis in July 2009, as a result of testing conducted at this facility.

In May 2010, the Veteran underwent a VA general medical examination.  The examiner reported the Veteran was diagnosed with multiple sclerosis in May 2009.  He noted that the Veteran's symptoms of multiple sclerosis did not begin until well after the Veteran's separation from service and opined that the Veteran's multiple sclerosis did not have its onset during his service.

The Board remanded the claim in August 2014 and indicated that an opinion was needed from a neurologist that considered the Veteran's in-service symptoms and his assertions that these in-service complaints were early manifestations of multiple sclerosis.

In October 2014, an addendum opinion was obtained from a VA physician.  Upon review, it was determined that the VA physician who furnished the opinion was board certified in internal medicine, not a neurologist as was directed by the Board in its remand instructions.  Thus, the matter was remanded again for an opinion from a neurologist.

The requested opinion was provided in October 2015, by a contract neurologist.   The neurologist determined that it was less likely than not that the Veteran's multiple sclerosis had its onset in service.  The neurologist opined that it was less likely than not that the symptoms the Veteran sought treatment for in service were related to his later diagnosed multiple sclerosis, and addressed each symptom specifically in his opinion.  The neurologist found that the Veteran's complaint of left foot pain in December 1988 was less likely to be related to multiple sclerosis because the Veteran was evaluated for plantar fasciitis.  Regarding the Veteran's report of eye problems in April 1989, the neurologist stated it was "less likely that his eye manifestation could be related to MS however, there is no specific condition related to the eye condition at that time and the nexus between this answer of yes to eye manifestations and multiple sclerosis cannot be made at that time."  The neurologist found that the Veteran's complaints of intermittent right arm numbness could be related to multiple sclerosis, but because the Veteran had a crowbar injury to that arm, it was less likely that the numbness was a symptom of multiple sclerosis.  The neurologist found that the Veteran's STRs reflect that his complaints of back pain were due to a pulled muscle and determined that there was no nexus between the Veteran's back pain and multiple sclerosis, despite noting that multiple sclerosis could present with muscle pain.  The neurologist attributed the Veteran's complaints of ankle and knee swelling to local musculoskeletal conditions and determined that is was less likely that these symptoms were related to multiple sclerosis.  The neurologist also opined that it was likely that the Veteran's in-service complaints of headaches and dizziness were related to his pansinusitis, rather than early symptoms of multiple sclerosis.

In October 2015, the Veteran submitted a September 2015 VA treatment note in which a clinician noted that the Veteran "likely had [multiple sclerosis] while in the service."  However, the clinician provided no rationale in support of this statement.  The Veteran also submitted articles from the National Multiple Sclerosis Society discussing multiple sclerosis and relapsing-remitting multiple sclerosis.

As the October 2015 contract neurologist did not provide a thorough rationale for his negative findings or address the Veteran's assertions that he had symptoms during active duty service that continued after discharge until he was diagnosed with multiple sclerosis in 2009, and as the Veteran submitted additional evidence consisting of updated treatment records and articles from the National Multiple Sclerosis Society, the Board determined that an expert opinion was necessary in order for it to render a fully informed decision.

In November 2016, the Board submitted the Veteran's file to the Veterans Health Administration (VHA) to obtain an expert medical opinion as to whether the symptoms the Veteran sought treatment for in service were early manifestations of his multiple sclerosis which was diagnosed in 2009.  The file was reviewed in December 2016 by a VHA physician specializing in neurology.  The reviewing neurologist noted that the Veteran was diagnosed with relapsing-remitting multiple sclerosis in 2009.  The reviewing neurologist noted that the brain plaques that were detected by the first brain MRI in May 2009 were detected without the use of gadolinium contrast medium, which meant that the brain plaques were not acute, and could have been present for months or even years.  The neurologist further noted that the "extensive MS lesion burden - i.e., plaques located in brain, cervical cord, thoracic cord - could also indicate that the patient had undetected demyelinating disease for years at the time of diagnosis in 2009."

In formulating her opinion, the neurologist considered each of the Veteran's in-service symptoms individually to determine if it was at least as likely as not that any of these symptoms could be early manifestations of his later diagnosed multiple sclerosis.  The neurologist determined that it was more likely that the Veteran's diagnosis of chronic sinusitis was the cause of and recurrent aggravating factor for his headaches, and that these headaches were not early symptoms of multiple sclerosis.  The neurologist found that the Veteran's December 1988 complaints of left foot tenderness from the heel to the base of the toes described a myofascial or musculoskeletal problem and were less likely than not an early symptom of multiple sclerosis.  The neurologist determined that there was not enough clinical information to determine whether or not the Veteran's complaints of "eye problems" were early symptoms of multiple sclerosis, but did note that the Veteran's medical records do not document distinguishing eye or vision involvement since being diagnosed with multiple sclerosis.  The neurologist noted that the Veteran's April 1991 complaints of swelling in his ankles and knees were attributed to overuse.  

However, the neurologist determined that the Veteran's in-service complaints of intermittent arm numbness and sharp pain in the T6-10 areas of his spine could be early symptoms of multiple sclerosis.  The neurologist noted that the May 1989 STRs described pain in the Veteran's "right wrist and fingers without swelling and 'no injury.'  (A subsequent encounter 3 days later references a crowbar hitting the hand 2 1/2 weeks prior)."  The neurologist stated that the assessment of "tendonitis" would not cause episodes of right arm numbness and weakness.  The neurologist remarked that peripheral nerve injury to the right ulnar and/or median nerve could cause symptoms of numbness and weakness, but peripheral nerve injury was not suggested by the documented exam findings.  The neurologist determined that the symptoms of right arm numbness and weakness could be symptoms of multiple sclerosis plaque in the cervical spinal cord.  Regarding the Veteran's August 1990 complaints of sharp pain in the T6-10 area of the spine, which had started 4 days prior to the date the Veteran sought treatment, and was progressively worsening, and his complaints of experiencing increased pain with left leg movement, sitting, walking and bending, the neurologist noted that the Veteran's back examination revealed left-sided tenderness without spasm, pain with straight leg raise on the left, but not on the right, normal deep tendon reflexes at the knees and ankle, and an extensor toe response.  The neurologist stated that while the clinician's assessment was a "pulled back muscle," the finding of an "extensor great toe response is an upper motor neuron sign, that localizes anatomically to the spinal cord, not the muscle or peripheral nerve.  Pain on straight leg raise could reflect an inflamed nerve root(s).  These could be signs of multiple sclerosis activity in the thoracic cord and nerve roots at the level of the patient's sharp pain."

The neurologist determined that that these two in-service medical encounters the Veteran experienced (May 1989 and August 1990) presented symptoms that are as likely as not signs of underlying relapsing-remitting multiple sclerosis.  The neurologist noted that "each encounter described symptoms that could localize to a region of the CNS that was later (2009 and later) established to have demyelinating disease both by clinical neurological exam and MRI scanning."  The neurologist opined that the upper extremity numbness may refer to the cervical spinal cord and/or nerve roots.  The Veteran was treated for similar symptoms in 2009, and MRI scanning revealed plaques in the mid-cervical cord.  The neurologist further explained that while the MRI-visualized plaques are of unknown age, they reflect active MS activity in the cervical cord and thus reflect back on possible involvement in 1989.  The neurologist stated that as the Veteran has relapsing-remitting MS, "the symptoms of numbness could have occurred over a transient interval such as a few weeks, then remitted for an extended interval of time such as months to years."  The neurologist stated that the August 1990 T6-10 pain the Veteran experienced may refer to the thoracic spinal cord or nerve roots; noting that muscle spasm could be a secondary consequence of nerve root irritation from cord and/or root demyelination in that anatomic region.  The neurologist noted that although the notes from the examination were poorly legible, the examination may have indicated a specific sign - extensor toe response - that refers to the spinal cord, not to a muscle or to a peripheral nerve.  The neurologist further noted that the Veteran had similar symptoms in October 2009, in the course of a MS relapse, and that the thoracic cord was later found to have plaques on MRI scanning.  The neurologist stated that while the MRI-visualized plaques are of unknown age, they reflect active MS activity in the thoracic cord, and thus reflect back on possible involvement in 1990.  The neurologist opined that as the Veteran "has relapsing-remitting MS, the radiating thoracic pain and any attendant muscle spasm could have occurred over a transient interval such as a few weeks, then remitted for an extended interval of time such as months to years."

The neurologist concluded that early symptoms and signs of relapsing-remitting multiple sclerosis were as likely as not to have emerged during the Veteran's years of active military service.  The neurologist further stated, "In the context of a later diagnosis of MS, and later MRI demonstration of chronic MS plaques in the mid-cervical and mid-thoracic cord, the symptoms and signs described in two service treatment encounters (May 1989, August 1990) are as likely as not to be early manifestations of underlying demyelinating disease.  These military service treatment encounters are the best evidence among what was reviewed to support a (retrospective) diagnostic link to relapsing-remitting MS."

The Board previously determined that the May 2010 VA opinion was inadequate because the VA examiner merely stated that because the Veteran's symptoms did not begin until years after the Veteran's discharge from service and that the Veteran's multiple sclerosis was not diagnosed until 2009, the Veteran's multiple sclerosis did not have its onset in service.  Additionally, the May 2010 examiner failed to address the symptoms the Veteran experienced in service.  The October 2014 VA opinion was determined to be in adequate because it did not comply with the Board's August 2014 remand directive that such opinion was to be provided by a neurologist.  The Board also found the April 2015 opinion was inadequate because it failed to provide a thorough rationale for the conclusion reached in that the opinion failed to address the symptoms the Veteran experienced in service in light of his post-service diagnosis of multiple sclerosis, including the similar symptoms he experienced coincident with his diagnosis and with subsequent relapsing episodes.

The Board finds the December 2016 VHA medical expert opinion that the symptoms the Veteran experienced in service were at least as likely as not early manifestations of the Veteran's currently diagnosed multiple sclerosis was well reasoned and thoroughly considered the Veteran's complete medical history.  The expert reported, after reviewing the medical records, that it is as least as likely as not that the symptoms the Veteran experienced in in May 1989 and August 1990 were early manifestations of underlying demyelinating disease and are the best evidence that supports a retrospective diagnostic link to relapsing-remitting multiple sclerosis.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

Thus, given the probative opinion by the expert regarding the Veteran's multiple sclerosis and resolving all doubt in the Veteran's favor, the Board finds that service connection for multiple sclerosis is warranted.


ORDER

Service connection for multiple sclerosis is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


